Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are presented for examination.

Claim Objections
Claim 11 is objected to because of the following informalities:  “a second moving device configured to the heating device” should have been “a second moving device configured to move the heating device” in line 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bihari et al (US Pub. 2017/0157845; hereinafter Bihari).

As per claim 1, Bihari discloses a fabricating apparatus configured to fabricate a three-dimensional object [Fig. 1; para 0034; system 10 is an exemplary material extrusion additive manufacturing apparatus], the apparatus comprising:  5

a discharging device configured to discharge a fabrication material to form a fabrication material layer [Fig. 1, 3; para 0034; extrusion head 18 is configured to discharge a fabrication material to form a fabrication material layer as shown in Fig. 3]; 

a heating device configured to heat the fabrication material layer formed by the discharging device [Fig. 1, 3; para 0035; energy source 54 is configured to heat the fabrication material layer formed by the discharging device (i.e., the extrusion head 18) as shown in Fig. 3]; and 

control circuitry configured to control at least one of a heating range of the 10fabrication material layer heated by the heating device and a heating energy applied to the fabrication material layer by the heating device when the discharging device discharges the fabrication material to laminate another fabrication material layer on the fabrication material layer heated by the heating device [Fig. 1, 3; para 0034-0036; controller 28; a temperature sensor 72; adjustment of the intensity of the heat from the energy source 54 based upon the actual temperature of the top portion 51 and the desired temperature of area 56].


As per claim 17, Bihari discloses a method of fabricating a three-dimensional object [Fig. 1; para 0034; system 10 is an exemplary material extrusion additive manufacturing apparatus], the method comprising: 

discharging a fabrication material to form a fabrication material layer [Fig. 1, 3; para 0034; extrusion head 18 is configured to discharge a fabrication material to form a fabrication material layer as shown in Fig. 3]; 

heating the fabrication material layer formed by the discharging [Fig. 1, 3; para 0035; energy source 54 is configured to heat the fabrication material layer formed by the discharging device (i.e., the extrusion head 18) as shown in Fig. 3]; and 

controlling at least one of a heating range of the fabrication material layer heated by the heating and a heating energy applied to the fabrication material layer by the heating, when 30 discharging the fabrication material to laminate another fabrication material layer on the fabrication material layer heated by the heating [Fig. 1, 3; para 0034-0036; controller 28; a temperature sensor 72; adjustment of the intensity of the heat from the energy source 54 based upon the actual temperature of the top portion 51 and the desired temperature of area 56].

As per claim 18, Bihari discloses a fabricating system for fabricating a three-dimensional object, the system comprising: 

a discharging device configured to discharge a fabrication material to form a 36Client Ref. No. FN201905121 fabrication material layer [Fig. 1, 3; para 0034; extrusion head 18 is configured to discharge a fabrication material to form a fabrication material layer as shown in Fig. 3]; 

a heating device configured to heat the fabrication material layer formed by the discharging device [Fig. 1, 3; para 0035; energy source 54 is configured to heat the fabrication material layer formed by the discharging device (i.e., the extrusion head 18) as shown in Fig. 3]; and 

control circuitry configured to control at least one of a heating range of the 5fabrication material layer heated by the heating device and a heating energy applied to the fabrication material layer by the heating device when the discharging device discharges the fabrication material to laminate another fabrication material layer on the fabrication material layer heated by the heating device [Fig. 1, 3; para 0034-0036; controller 28; a temperature sensor 72; adjustment of the intensity of the heat from the energy source 54 based upon the actual temperature of the top portion 51 and the desired temperature of area 56].



As per claim 2, Bihari discloses further comprising a detecting device configured to detect a temperature of the fabrication material layer heated by the heating device, wherein the control circuitry is configured to determine another heating range of the fabrication material layer heated by the heating device, based on the temperature detected by 20the detecting device, wherein the control circuitry is configured to change the heating range to said another heating range determined by the control circuitry [para 0035; heating range 260oC – 280oC or 270oC to 280oC or 260C to 275oC].

As per claim 3, Bihari discloses wherein the control circuitry is configured to determine said another heating range based on at least one of input information of a shape of the three-dimensional object, setting information on a type of the fabrication material, setting information on a color of the fabrication material, and setting information on a discharge width of the fabrication material [para 0035, 0043].

As per claim 4, Bihari discloses wherein the heating device is a laser source and the control circuitry is configured to change an emission range of laser light of the laser source to change the heating range [para 0035, 0045].

As per claim 5, Bihari discloses wherein the laser source includes a lens group including a plurality of lenses and the 34Client Ref. No. FN201905121 control circuitry is configured to change a position of the lens group [para 0035, 0045; inherent to a laser source utilization].

As per claim 6, Bihari discloses wherein the laser source includes a plurality of lenses and the control circuitry is 5configured to change an interval between the plurality of lenses [para 0035, 0045; inherent to a laser source utilization].

As per claim 7, Bihari discloses wherein the laser source includes a plurality of lenses and the control circuitry is configured to add a new lens or remove at least one of the plurality of lenses to change an 10emission range of laser light of the laser source [para 0035, 0045; inherent to a laser source utilization].

As per claim 9, Bihari discloses wherein the heating device includes a plate configured to press against and heat the fabrication material layer, wherein the control circuitry is configured to change a size of the plate to change the 2heating range [para 0035, 0060, 0069, 0091; heated plate].

As per claim 10, Bihari discloses wherein the heating device is an infrared lamp and the control circuitry is configured to changing a position of the infrared lamp to change the heating range [para 0035, 0069; infrared light source or heat].

As per claim 11, Bihari discloses further comprising: a first moving device configured to move the discharging device [para 0034]; and a second moving device configured to the heating device [para 0034], wherein the heating device and the second moving device are mounted on the first 30moving device, wherein the control circuitry is configured to control the second moving [para 0034].

As per claim 12, Bihari discloses further comprising a plurality of heating devices including the heating device, 35Client Ref. No. FN201905121 wherein the control circuitry is configured to switch the plurality of heating devices to heat the fabrication material layer according to a position of the discharging device [para 0035; a plurality of energy sources can be employed and an energy source can include any device capable of heating an area].

As per claim 13, Bihari discloses wherein the control circuitry is configured to control the at least one of the heating range of the fabrication material layer and the heating energy applied to the fabrication material layer, according to at least one of a moving speed of the heating device, a temperature of the fabrication material layer, and a shape of the fabrication material layer [Fig. 1, 3; para 0034-0036; controller 28; a temperature sensor 72; adjustment of the intensity of the heat from the energy source 54 based upon the actual temperature of the top portion 51 and the desired temperature of area 56].

As per claim 14, Bihari discloses wherein the control circuitry is configured to change the at least one of the heating range and the heating energy so that the heating device moves ahead of the discharging device by a predetermined distance, when the discharging device and the heating range interfere [para 0034-0035].

As per claim 15, Bihari discloses wherein the heating device is a laser source configured to emit a laser light at a certain angle to a plane on which the three-dimensional object is fabricated, wherein the laser source includes a lens and is configured to emit the laser light through the lens to deform a shape of the heating range [Fig. 3, 8].

As per claim 16, Bihari discloses further comprising a cooling device mounted on the second moving device and configured to cool the fabrication material discharged from the discharging device [].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being obvious over Bihari et al (US Pub. 2017/0157845; hereinafter Bihari) in view of Takeyama et al (US Pub. 2019/0255766; hereinafter Takeyama).
assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As per claim 8, Bihari discloses the invention substantially. Bihari does not specifically disclose regarding heating device been an air source but it would have been obvious to a routineer in the art. However, Takeyama (in the same field of endeavor) discloses a heating module having a hot air source [para 0134]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to a fabrication apparatus for fabricating a three dimensional object and utilizing a heating device or module.

As per claim 16, Bihari discloses the invention substantially. Bihari does not specifically disclose regarding a cooling device but it would have been obvious to a routineer in the art. [para 0049]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to a fabrication apparatus for fabricating a three dimensional object and utilizing a heating device or module.


Short summary of prior art cited by the examiner in PTO-892 form but not used in rejection above.
C. US-20200361149 discloses a fabricating apparatus having a discharger and a heating unit.
D. US-20170368750 discloses a method of additive manufacturing of an object including directing laser energy from a laser to a region for material deposition.
E. US-20170072626 discloses a three-dimensional object printing system comprises a ejectors configured to eject drops of material towards a platen, a heater, a sensor configured to sense temperature of the ejected material, a radiator configured to direct radiation to the ejected material, a cooler configured to cool the ejected material, and a controller operatively connected to the ejectors, heater, sensor radiator and cooler.
F. US-20190010463 discloses methods and systems for bio-printing of three-dimensional organs utilizing a laser system with a plurality of lenses.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116